DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 17-30 are pending.
Claims 17-30 are rejected.
Claims 1-16 are canceled.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on March 17, 2021 and October 22, 2021 were considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-21 and 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. (US 2003/0083529 A1).
Ishii et al. disclose a process for producing vinyl ether compounds comprising  reacting a vinyl ester compound having the following formula 
    PNG
    media_image1.png
    182
    300
    media_image1.png
    Greyscale
, which corresponds to a compound having the claimed formula (2), with a hydroxy compound in the presence of at least one transition element (see entire disclosure, in particular paragraphs 0002, 0009-0057, 0089-0093, 0095-0097 and claims 1-4).   The transition metal catalysts may include at least one member selected from palladium catalysts, copper catalysts, nickel catalysts, platinum catalysts and iron catalysts (see for instance paragraph 0032-0033).   The reaction is performed in the presence of a base, which markedly increases the reaction rate in most cases (see paragraphs 0091-0093).
 Ishii et al. differ from the instant invention in that in the compound having the formula 
    PNG
    media_image1.png
    182
    300
    media_image1.png
    Greyscale
, R2 is not required to be a fluoro group or a perfluoroalkyl group.  However, Ishii et al. disclose that R2 can be an organic group, which can be a halogen atom such as fluorine or a hydrocarbon group, which can have at least one substituent such as halogen atoms (see for instance paragraphs 0039, 0040, and 0044).
.
Claims 17-30 are rejected under 35 U.S.C. 103 as being unpatentable over Muzalevskiy et al. (“Synthesis of trifluoromethyl alcohols from tert-butoxy-β-(trifluoromethyl) styrenes and trifluoromethylbenzyl ketones under the conditions of the Leuckart-Wallach reaction”, Journal of Fluorine Chemistry, 2008, Vol. 129, pp. 1052-1055) in view of Buchwald et al. (US 2001/008942 A1).
Muzalevskiy et al. disclose a process for producing a compound having the claimed formula (1) comprising reacting a compound having the claimed formula (2) with an alkoxide salt (see Scheme 1 and Table 1 on page 1053).
Muzalevskiy et al. differ from the instant claimed invention in that Muzalevskiy et al. do not disclose reacting a compound having the claimed formula (2) with an alcohol in the presence of a transition metal catalyst.
Buchwald et al. disclose a process for preparing a wide range of aryl ethers by reacting an alcohol or its corresponding alkoxide salt with an aromatic compound in the presence of a base and a catalyst selected from the group consisting of complexes of platinum, palladium and nickel (see paragraphs 0001, 0008-0013, 0016-0026, 0029-0032).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639. The examiner can normally be reached M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSALYND A KEYS/           Primary Examiner, Art Unit 1699